Case 1:20-cv-01589-JFB-CJB Document 129 Filed 04/30/21 Page 1 of 2 PageID #: 1163




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 ASTELLAS PHARMA INC., et al..,                     )
                                                    )
                                                    )
                         Plaintiffs,
                                                    )
                  v.                                )    C.A. No. 20-cv-01589-JFB-CJB
                                                    )
                                                    )
 SANDOZ INC., et al.,
                                                    )
                                                    )
                         Defendants.

                                       NOTICE OF SERVICE

          I hereby certify that, on April 30, 2021, true and correct copies of Defendants Apotex Inc.

 and   Apotex      Corp.’s   Second    Set   of   Relevant    Documents       (APOMIRA00050841     –

 APOMIRA00050858) were produced and relevant documents previously produced in Civil

 Action     No.    16-905-JFB-CJB      (Consolidated)      were   identified    by   bates   numbers

 (APOMIRA00000001 - APOMIRA00039425) were served on the following counsel of record in

 the manner indicated below:

 Via Electronic Mail                                    Via Electronic Mail

 Daniel M. Silver                                       Celine Jimenez Crowson
 Alexandra M. Joyce                                     HOGAN LOVELLS US LLP
 MCCARTER & ENGLISH, LLP                                Columbia Square
 405 N. King St., 8th Floor                             555 Thirteenth Street, NW
 Wilmington, DE 19801                                   Washington, D.C. 20004
 dsilver@mccarter.com                                   celine.crowson@hoganlovells.com
 ajoyce@mccarter.com
 kford@mccarter.com                                     Simon D. Roberts
                                                        Jason A. Leonard
                                                        Nitya Anand
                                                        Chika S. Seidel
                                                        Vincent Li
                                                        HOGAN LOVELLS US LLP
                                                        390 Madison Avenue
                                                        New York, NY 10017
                                                        simon.roberts@hoganlovells.com
Case 1:20-cv-01589-JFB-CJB Document 129 Filed 04/30/21 Page 2 of 2 PageID #: 1164




                                                      jason.leonard@hoganlovells.com
                                                      nitya.anand@hoganlovells.com
                                                      chika.seidel@hoganlovells.com
                                                      vincent.li@hoganlovells.com


        I further certify that, on April 30, 2021, my firm served true and correct copies of this

 Notice of Service upon counsel of record via CM/ECF.

                                                        /s/ Christopher F. Cannataro
 Of Counsel:                                            John M. Seaman (#3868)
                                                        Christopher F. Cannataro (#6621)
 Deepro R. Mukerjee                                     ABRAMS & BAYLISS LLP
 Lance A. Soderstrom                                    20 Montchanin Road, Suite 200
 KATTEN MUCHIN ROSENMAN LLP                             Wilmington, Delaware 19807
 575 Madison Avenue                                     Telephone: (302) 778-1000
 New York, New York 10022-2585                          Facsimile: (302) 778-1001
 (212) 940-8800                                         seaman@abramsbayliss.com
                                                        cannataro@abramsbayliss.com
 Joseph M. Janusz
 KATTEN MUCHIN ROSENMAN LLP                             Attorneys for Defendants
 550 South Tryon Street, Suite 2900                     Apotex Inc. and Apotex Corp.
 Charlotte, North Carolina 28202-4213
 (704) 444-2000

 Jillian M. Schurr
 KATTEN MUCHIN ROSENMAN LLP
 525 West Monroe Street
 Chicago, Illinois 60661-3693
 (312) 902-5200

 Dated: April 30, 2021




                                                  2
